Citation Nr: 1609049	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  11-17 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than July 28, 2009 for the grant of service connection for coronary artery disease (CAD), status post coronary artery bypass graft.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to November 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In July 2014, the case was remanded for a Board hearing to be scheduled at the request of the Veteran's representative.  In March 2015, the Veteran withdrew his hearing request.  


FINDING OF FACT

The first communication from the Veteran expressing intent to file a claim of service connection for coronary artery disease was received on July 28, 2009.


CONCLUSION OF LAW

An effective date prior to July 28, 2009, is not warranted for the award of service connection for coronary artery disease.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.400 (2015); 38 C.F.R. § 3.155 (in effect prior to March 24, 2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, additional notice is not required, and any defect in the notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any evidence pertinent to the issue of entitlement to an earlier effective date for the grant of service connection for coronary artery disease that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Veteran argues he is entitled to an earlier effective date for the grant of service connection for coronary artery disease. 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to general rule for effective dates.  VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  The application of this exception will be addressed below.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (for claims received prior to March 24, 2015).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

In a statement received on July 28, 2009, the Veteran reported he underwent heart surgery and was seeking service connection.  On September 2009 VA examination, coronary artery disease was diagnosed.  The December 2009 rating decision granted service connection for coronary artery disease secondary to the Veteran's service-connected diabetes, effective the date that the Veteran's original claim of service connection for his cardiac disability was filed with VA.

In a September 2009 statement, which was a notice of disagreement with a March 2009 rating decision that denied service connection for other disabilities, the Veteran reported he was unable to attend VA examinations for those other claims in February 2009 due to his heart condition.  In a June 2010 statement, he requested an earlier effective for his heart condition under Nehmer.  In his June 2011 substantive appeal, the Veteran reported his coronary artery disease was diagnosed in 2008 and noted he could not report to the VA examinations scheduled in February 2009 because of his heart condition.  He also noted he applied for nonservice-connected pension with a special monthly pension in November 2008 and listed heart problems as a symptom.

Private treatment records show the Veteran sought treatment for chest pain associated with nausea, diaphoresis, and shortness of breath in May 2009.  He was noted to have a history of a heart murmur and untreated hypercholesterolemia and diabetes.  Aortic stenosis was diagnosed.  VA treatment records show he underwent a cardiac catheterization on July 6, 2009, and coronary artery disease was diagnosed.  VA treatment records dating earlier than July 2009 do not indicate coronary artery disease had been diagnosed prior to then.  Furthermore, an effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  The treatment records documenting a diagnosis and treatment of ischemic heart disease (CAD) do not qualify as an informal claim for service connection because they do not identify service connection for ischemic heart disease as a benefit sought.

A close review of the record found that there was not any communication from the Veteran expressing an intent to seek service connection for ischemic heart disease, or any other cardiovascular disability, prior to July 28, 2009.  The Board recognizes his assertion that he noted having heart problems on a claim he filed for a nonservice-connected pension with a special monthly pension in November 2008, but a review of the record does not show he did so.  In March 2006, he filed a claim for service connection for "weakness and fatigue and shortness of breath" due to medications he was taking for service-connected diabetes.  He did not suggest such symptoms were related to a heart disability.  In November 2008, he filed a claim for service connection for erectile dysfunction and a respiratory sleep disorder secondary to his service-connected diabetes and for special monthly compensation (SMC), but did not mention a heart disability.  In January 2009, he filed a VA Income-Net Worth and Employment statement, noted he was claiming a special monthly pension, and reported "black outs" and diabetes prevented him from working.  The record does show the Veteran failed to report for VA examinations scheduled in February 2009.  The examination report notes he called the clinic and said he could not report for the examinations, but would call if he changed his mind.  There's no indication he reported he could not attend due to difficulties of a heart condition.  Accordingly, the Board finds these statements and claims do not qualify as informal claims for service connection for coronary artery disease because they do not identify service connection for a heart disability as a benefit sought.  

As noted, the Veteran also asserted he was entitled to an earlier effective for his heart condition under Nehmer.  In pertinent part, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  The term "covered herbicide disease" includes ischemic heart disease.  38 C.F.R. § 3.816(b)(2).  

The Veteran's personnel records show he served in Vietnam from December 1966 to November 1967 and has ischemic heart disease (coronary artery disease (CAD)), a form of ischemic heart disease.  Accordingly, he is a "Nehmer class member" as defined in the law.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  Under 38 C.F.R. § 3.816(c)(2), if the class member's claim was received between May 3, 1989 and the effective date of the liberalizing law, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as provided in paragraph (c)(3) of this section.  See 38 C.F.R. § 3.816(c)(2).  A claim will be considered a claim for compensation if the claimant's application or other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or VA issued a decision on the claim between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Paragraph (c)(3) provides that if the class member's claim was received within one year of his or her separation from service, the effective date of the award shall be the day following the date of separation from active service.  

Ischemic heart disease was added to the list of disorders for which service connection may be granted on a presumptive basis for veterans exposed to Agent Orange during service effective August 31, 2010.  As the Veteran filed a claim for ischemic heart disease between May 3, 1989, and August 31, 2010, the provisions of 38 C.F.R. § 3.816 apply.  Pertinent to the instant claim, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).  However, as explained above, the Board has found he did not file a claim for service connection for coronary artery disease prior to July 28, 2009, the current effective date of service connection.  Accordingly, while the Nehmer provisions apply to his claim, they do not result in an effective date prior to July 28, 2009.

Because the Veteran did not file a formal or informal application for service connection for coronary artery disease, or any heart disability, prior to July 28, 2009, VA is precluded, as a matter of law, from granting an effective date prior to then for service connection for coronary artery disease.  Therefore, the claim for an earlier effective date for the grant of service connection must be denied because the RO has already assigned the earliest possible effective date provided by law. 


ORDER

Entitlement to an effective date earlier than July 28, 2009, for the grant of service connection for coronary artery disease is denied.  




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


